DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “display unit” and control unit” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6-13, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffet (US 2014/0181123 A1) in view of Bachrach (US 2016/0327950 A1).
Claim 1, Tuffet teaches an information processing apparatus (electronic device 100; paragraph 0018), comprising:
processing circuity (processor 110; paragraph 0018) configured to
control display of visual information performed by a display (processor 110 coupled to touch screen 140, touch screen 140 displays visual output; paragraph 0018, 0020) included in a mobile terminal, 
display, based on a recognized context (“processor 110 may fetch current context information;” paragraph 0042), one or more images highly related to the context among images captured by a user in past, onto a part of a display area of the display (representative picture of an event associated with the current context information is displayed; paragraph 0034. See flow chart of Fig. 4 and paragraph 0042), wherein the context includes position information (GPS coordinates of the portable electronic device 100; paragraph 0042), 
display an image captured in the past by the user in vicinity of a current position, based on the acquired current position (item, e.g., representative thumbnail picture, is displayed on the touch screen 106; paragraph 0042 and 0034),
but Tuffet is silent regarding where in a case where the mobile terminal is estimated to be located outside a home based on the acquired current position, restrict an image to be displayed by the display to the image captured in vicinity of the current position.
However, Tuffet discloses, in paragraph 0034 that geographical information such as a specific location of a “family home” may be recognized. 
Bachrach teaches wherein when a mobile terminal (portable multifunction device PMD) is determined to be within a threshold distance, to restrict an image to be displayed by the display to the image captured in vicinity of the current position (“playback may be restricted to a geofence such that the second user may only view image/video of point 1022b captured by FDA 100 when they are within a threshold distance from point 1022b;” paragraph 0080). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of the geofencing to restrict display of images of Bachrach with the teaching of Tuffet in order to allow additional users to view relevant images based on users’ physical environment (see paragraph 0080 of Bachrach). 

Claim 2, Tuffet further teaches wherein the processing circuitry is further configured to control the display to perform ambient display of one or more images highly related to the context (item, i.e., a representative picture, is displayed on touch screen 106; paragraph 0042).

Claim 6, Tuffet further teaches wherein, in a case where the mobile terminal is estimated to be located at a place of residence of the user based on the acquired current position (specific location, such as a family home; paragraph 0034), the processing circuitry is further configured to control the display to display one or more images selected from a plurality of images captured by the user in the past (when user returns to the specified location, items matching the current location are displayed; paragraph 0034).

Claim 7, Tuffet further teaches wherein the context includes date and time information (context information can be time; see paragraph 0034), and the processing circuitry is further configured to control the display to display an image captured by the user at a date and time related to the current date and time, based on the acquired current date and time (see date/time based example of displaying a representative picture based on current date/time in paragraph 0035).

Claim 8, Tuffet further teaches wherein, in a case where the mobile terminal is estimated to be located at a place of residence of the user based on the acquired current position (context information may be location, the location may be the family home, see paragraph 0034), the processing circuitry is further configured to control the display to display an image captured by the user at a date and time related to the current date and time (representative picture may be displayed based on the location and local time of the device 100: e.g., picture of an event such as new year, birthday, or anniversary; paragraph 0034-0035).

Claim 9, Tuffet in view of Bachrach teaches the information processing apparatus according to claim 1, wherein the context includes a fellow person of a user who uses the mobile terminal (context relevance based on user behavior; paragraph 0029), 
but Tuffet in view of Bachrach is silent regarding an explicit teaching where the processing circuitry is further configured to control the display to display an image that contains the fellow person as a subject.
However, Tuffet teaches wherein face recognition is applied to images (paragraph 0028). It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the face recognition feature of Tuffet to display an image that contains the fellow person as a subject to automatically allow a user to view and evaluate images of him or herself.

Claim 10, Tuffet further teaches wherein the context includes an elapsed time after imaging (selection of images may be period-based, e.g., anniversary of an event; paragraph 0035), and the processing circuitry is further configured to control the display to display an image for which the elapsed time after imaging is within a predetermined time (“On November 20 of the following year, the portable electronic device 100 may display a best photo from the birthday event held last year on the home screen;” paragraph 0035).

Claim 11, Tuffet further teaches wherein, in a case where there is a plurality of images for which an elapsed time after imaging is within a predetermined time, the processing circuitry is further configured to suppress simultaneous display of a plurality of images having imaging date and time shorter than a predetermined interval (see example of paragraph 0035, images of the anniversary/birthday event are displayed to the exclusion of other images having different imaging dates and times).

Claim 12, Tuffet further teaches wherein the processing circuitry is further configured to end displaying an image after a lapse of a predetermined time from controlling the display to start the display of the image (in a third scenario for determining a candidate item to be displayed, “the selection rule in the third scenario is time-based;” paragraph 0036. That is, after a specific day has passed, the displayed image is no longer selected to be displayed, see paragraph 0036).

Claim 13, Tuffet further teaches wherein the processing circuitry is further configured to control the display to display an image and further control the display unit to suppress display of an image until a predetermined time has elapsed after the end of the display (images selected for the same day of the week are suppressed, i.e., not selected according to the selection rule, until the same day of the following week; see selection rule of paragraph 0036 and similar time-based selection rules of paragraphs 0037-0039).

Claim 16, Tuffet further teaches wherein, in a case where the user selects an image that is presented in ambient display by the display unit, the control unit enlarges and displays the image as a whole (user may interact with an image to zoom the item; paragraph 0026).

Claim 18, Tuffet further teaches wherein the apparatus is the mobile terminal including the display (see portable electronic device 100 of Fig. 1).

Claim 19 is analyzed and rejected as a method for performing the functions of the information processing apparatus of claim 1. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffet in view of Bachrach, and further in view of Na (US 2016/0352887 A1).
Claim 3, Tuffet in view of Bachrach teaches the information processing apparatus according to claim 1, and Tuffet further teaches wherein the processing circuitry is further configured to control the display to display one or more images highly related to the context (item, i.e., a representative picture, is displayed on touch screen 106; paragraph 0042), 
but Tuffet in view of Bachrach is silent regarding wherein the display is as a part of a background.
Na teaches wherein context information (“controller 300 may make a control to change background information of the message display screen (or message display area) based on context information associated with at least one message displayed;” paragraph 0091) is used to change a background image (changed background information can be an image; paragraph 0094).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Na with that of Tuffet and Bachrach in order to enhance a user’s interest in message communication (see paragraph 0013-0014 of Na). 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffet in view of Bachrach, and further in view of Bruins (US 2014/0237015 A1).
Claim 14, Tuffet in view of Bachrach  teaches the information processing apparatus according to claim 1, but is silent regarding wherein the processing circuitry is further configured to preferentially use position information acquired from another application, for display control.
Bruins teaches wherein a control unit uses position information acquired from another application (a map application of a device retrieves location from remote server 420, the location obtained from a different client device; paragraph 0058).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Bruins with the display control of Tuffet in view of Bachrach in order to reduce overall power consumption (paragraph 0010 of Bruins).

Claim 15, Bruins further teaches in a case where the processing circuitry has difficulty in acquiring the position information from another application (when device falls out of the data sharing network range; paragraph 0071), the processing circuitry is further configured to activate a position information acquisition function of the mobile terminal to acquire the position information (the client is prompted to obtain their own location data; paragraph 0071).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffet in view of Bachrach, and further in view of Torres (US 2020/0049725 A1).
Claim 17, Tuffet in view of Bachrach teaches the information processing apparatus according to claim 1, but is silent regarding wherein the control unit controls display unit to display one or more registered sample images before confirmation of user's permission regarding image display based on the context.
However, allowing a user to approve or confirm images to be displayed is a straightforward design option well-known in the art. 
Torres teaches the display of a sample image (“display a placeholder image;” paragraph 0034) before confirmation of user’s permission regarding image display (instrument 100 is secured by password or other authentication system; paragraph 0034). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Torres with that of Tuffet in view of Bachrach in order to prevent unauthorized access to images stored on the information processing apparatus.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIAWEI CHEN/Primary Examiner, Art Unit 2696